 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 3:18-cv-05818-MJP Document 16-3 Filed 07/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

SHANNON WARNER, )
Plaintiff, ) Case No. 3:18-cv-5818
)
vs. ) ORDER
)
COMMISSIONER OF SOCIAL SECURITY, )
)

Defendant

 

 

 

This matter having come on regularly before the undersigned by the stipulated motion
for attorney fees pursuant to the Equal Access to Justice Act, it is hereby ORDERED that:
Attorney fees of $6,501.60 and expenses in the amount of $6.00, pursuant to the Equal
Access to Justice Act (EAJA), 28 U.S.C. § 2412 be awarded to Plaintiff. Subject to any offset
allowed under the Treasury Offset Program, payment of this award shall be made via check sent
to Plaintiffs attorney, J. Leanne Martinez, at this address: Douglas Drachler McKee &
Gilbrough, 1904 Third Avenue, Seattle WA 98101. Ifthe EAJA fees are not subject to any

offset, the EAJA attorney fees will be paid directly to the order of Plaintiff's Attorney, J. Leanne

Martinez.
EAJA Order No. 3:18-cv-5818 -1 J. Leanne Martinez
Douglas Drachler McKee
& Gilbrough

1904 Third Ave., Ste. 1030
Seattle, WA 98101
(206)623-0900

 

 
 

10

11

12

13

14

15

16

l7

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 3:18-cv-05818-MJP Document 16-3 Filed 07/18/19 Page 2 of 2

ath |
Dated this 40° * day of_Sa ly, 2019.

EAJA Order

Vv

 

United States District J udge Marsha J. Pechman

No, 3:18-cv-5818 -2 J, Leanne Martinez
Douglas Drachler McKee

& Gilbrough

1904 Third Ave., Ste. 1030

Seattle, WA 98101

(206)623-0900

 
